DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.  Support for the amendment to the antioxidant is in the original claim 19 and further 0108-0111 of the specification. 
Claims 1-19 are pending.    
Examiner notes that Qin et al. (WO2016/178668A1) has been inadvertently referred to as Valenti et al. in previous office action which reference has been corrected herein.  
Response to Amendment
The rejection of claims 13-15 under 35 U.S.C. 103 as obvious over Qin et al. (WO2016/178668A1) is withdrawn upon further consideration of the reference not teaching the claimed deuterium.
The rejection of claims 1-12 and 16-19 under 35 U.S.C. 103 as obvious over Qin et al. (WO2016/178668A1) is maintained.
The rejection of claims 1-19 under 35 U.S.C. 103 as being obvious over Wang et al. (US 8,957,010 B2) in view of Clark (WO2008100445A2) and Hanada (EP0174371) is maintained.
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. Applicants continue to urge that they find no teaching in the cited references of compounds that are uncolored and undergo a color change only when contacted with a triggering agent.  In response, limitation to wherein the leuco composition is uncolored and undergoes a color change only when contacted with a triggering agent is met by Qin et al. (WO 2016/178668 A1) teaching that the leuco colorants used in the laundering of textile articles are substantially colorless colorants in a stable state and then transformed to an intense colored state upon exposure to certain physical or chemical changes such as, for example, exposure to oxygen, ion addition, exposure to light, and the like which would encompass the claimed triggering agent.  The laundry care compositions containing the leuco colorants are designed to enhance the apparent or visually perceived whiteness of, or to impart a desired hue to, textile articles washed or otherwise treated with the laundry care composition. See abstract.
Limitation to wherein the leuco composition is uncolored and undergoes a color change only when contacted with a triggering agent is met by the combination rejection with Clark (WO2008100445A2) guiding one of ordinary skill to the claimed concept that the leuco  colorants are in a stable, colorless state and then transformed to an intense colored state upon exposure to certain physical or chemical changes which would 

New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1).
Qin et al. (WO 2016/178668 A1) art teaching their leuco colorants used in the laundering of textile articles are colorants are in a stable, substantially colorless state and then transformed to an intense colored state upon exposure to certain physical or chemical changes such as, for example, exposure to oxygen, ion addition, exposure to light, and the like. The laundry care compositions containing the leuco colorants are designed to enhance the apparent or visually perceived whiteness of, or to impart a desired hue to, textile articles washed or otherwise treated with the laundry care composition. See abstract. 
Qin et al. on page 77, line 25 teach one of ordinary skill to include antioxidant in the leuco colorant.
Qin et al. exemplify the elected formula 1 in laundry care and deposition on to cotton and synthetic laundry on page 31, lines 20-25 and claim 1. Washing, rinsing and drying are taught on page 66.  Page 18,ln.34, teaches that the claimed methylene blue is reduced to its colorless leuco form via the aid of sugar 
The chlorine converting agent of claim 3, is taught on page 36,ln.27.  And regarding claim 20, supplemental converting agents are taught in the paragraph linking pages 36-37.
The external counterions of claim 18 is taught on page 55,ln.1. 
The claimed lueco compositions of claims 4-12 and 16-19 can be found in claim 1 of the prior art.  The table 7 on page 78 teach storage stability of the detergent after 4 weeks which would imply stability after 1 day.  And lines 10-15 on page 78, guide one of ordinary skill to the improvement of whiteness to cotton. 
Qin et al. is silent as to the claimed WINx of claims 2-3, however, it is the Examiner’s position that the prior art teaches the same laundry detergent composition with the same leuco compounds would necessarily have the same WINx values as claimed.  Further, Qin et al. teach the more common notation of CIE L*, a*, and b* values were read with a color eye spectrophotometer for three wash effectively teaching stability and whiteness benefits in general.  Qin et al. teaches that higher, positive whiteness numbers indicate more bluing & whitening effect (pg. 72,ln.30-pg. 73,ln. 5 ) and the exemplary formulations in tables 3, 6-7 have positive whitening effects which would necessarily encompass the claimed at least 10% LWIN. 
Qin et al. do not specifically teach the claimed limitation wherein the textile articles after 1 day of storage provide a whiteness benefit to cotton that is greater than the initial whiteness benefit achieved after drying as required by claim 1.

Claims 13-15 are rejected under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1) as applied to claims 1-12 and 16-20 above and further in view of Brown et al. (WO2015069945).  
Qin et al. (WO 2016/178668 A1) is relied upon as set forth above.  
Qin et al. do not teach the claimed method of treating textile where G of formula I is deuterium as required in claims 13-15.  
Brown et al. teach a method of treating a clothing article with leuco dye to instantaneously undergo visible color change when in contact with a skin irritant.  See abstract.  Example 4, page 17, [0069] illustrates washing the poly cotton t shirt fabric impregnated with the inventive leuco dye in an aqueous laundry detergent and subsequent drying.  After drying the fabric was exposed to a liquid which provided 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qin et al. with the claimed method of treating textile where G of formula I is deuterium because Brown et al. guide one of ordinary skill to the claimed deutero-triphenyl methane leuco dyes in an analogous method of treating a clothing article with leuco dye.
Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (US 8,957,010 B2) in view of Clark (WO2008100445A2) and Hanada (EP0174371).
Wang et al. (US 8,957,010 B2) teach a method for treating textile articles comprising the steps of: 
(a) providing a laundry care composition comprising a leuco composition; (see col.33,ln.43 teaching triarylmethane and triphenylmethane fabric whitening agents).  Reducing agents encompassing the antioxidant of the amended claims are taught in col.16,ln.5-20.  
(b) adding the laundry care composition to a liquid medium;(see col.1,ln.24-40)
 	(c) placing the textile articles in contact with the liquid medium; (see col.3,ln.15). 
Regarding the claim 1 limitation wherein the textile articles after 1 day of storage provide a whiteness benefit to cotton that is greater than the initial whiteness benefit achieved after drying is met by Wang et al. (US 8,957,010 B2) teaching that their laundry care composition comprising the carboxyl group-containing polymer of the 
	Wang et al. (US 8,957,010 B2) do no teach the term leuco and the method step (d) depositing at least some portion of a leuco composition onto the textile articles. 
Clark (WO2008100445A2) teach polymeric leuco colorants used with laundry care ingredients (see pages 24 and 25) to produce laundry care compositions. Clark teach that the leuco colorants are used as whitening agents, see page 2,ln.19-20.  Thus, is the Examiner’s position that Clark establishes that the triphenylmethane whitening agents taught by Wang et al. encompass the claimed term leuco.  Clark (WO2008100445A2) guide one of ordinary skill to the claimed concept that the leuco colorants are in a stable, colorless state and then transformed to an intense colored state upon exposure to certain physical or chemical changes which would encompass the claimed trigger. See abstract.
Similarly, in the analogous art, Hanada (EP0174371) teach the claimed triphenylmethane derivatives as lueco coloring matters (see page 4,ln.3) which change color based on oxidation. (Abstract; page 14/15 Formula IV) The color change and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang et al. with the claimed method step of depositing at least some portion of a leuco compound onto the textile article as claimed because Clark and Hanada teach the triphenylmethane whitening agents of Wang et al. as lueco coloring matters which are commonly known ingredients in laundry detergents and Wang teach in figure 1 improved whiteness maintenance performance on specifically cotton as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11 and 28-29 of U.S. Patent No. US 9,982,221 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method of treating laundry with the elected formula I has already been patented in the method claims 28-29.  The . 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,385,294 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method of treating laundry with the elected formula I has already been patented in the method claims 19-20.  The difference between the patented claims and the pending claims presented for examination is the property of LWIN number which is obvious in since the patent discloses in at least col.1,ln.59 that the claimed leuco polymers provide desired improved whiteness benefit in general. U.S. Patent No. 10,385,294 B2 claims a similar laundry care method and at least one compound represented by formula (I) (see claims 1 -20 of U.S. Patent No. 10,385,294 B2), as required in the instant claims. Therefore, instant claims 1-19 are an obvious formulation in view of claims 1-20 of U.S. Patent No. 10,385,294 B2. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,377,976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. .
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. US 15/800,098. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of washing and rinsing with the a leuco agent is found in the copending case claims 1-19.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-19 of copending Application No. US 16/157,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of washing and rinsing with the a leuco agent is found in the copending case claims 1-4, 6-19.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of copending Application No. 15/800,100; claims 1 -19 of copending Application No. 15/800,118; claims 1 and 21 of copending Application No. 15/800,834; claims 9, 28, 29 of copending Application No. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above listed copending applications claim a similar process using a similar laundry care leuco based composition (see the instant claims being an obvious formulation in view of the laundry processes in the copending claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764